DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 2/15/2022  are acknowledged. 
 
INFORMATION DISCLOSURE STATEMENT
2.       No new Information Disclosure Statement has been submitted for review.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS 
Claim Rejections - 35 USC § 101
4.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-6 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim recites a personal care formulation comprising a Carthamus extract,  and at least one diluent, carrier or excipient suitable for use in a personal care composition where said Carthamus extract comprises about 45 % to about 95 5 w/w of the 12 S total protein wherein said formulation comprises at least 0.5 w/w of the carmin protein or Carthamus extract, wherein said diluent, carrier or excipient is selected from the group consisting of emollients, moisturizers, pH-modifying agents, viscosity modifying agents, surfactants and active agents that are not endogenously present in the Carthamus, and wherein the personal care formulation is selected from the group consisting of a skin care formulation, a bath and body formulation, a sun care formulation, a make-up formulation, a shaving formulation and a hair care formulation. 
In accordance with the 2019 Revised Patent Subject Mater Eligibility Guidance (aka 2019 PEG), the following revised flowchart found in MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The  invention recited in claims 1-3, 5-6 and 12 is drawn to a composition of matter, in this case a composition comprising substantially pure carmine and diluent, carrier or excipient.. Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition is an extract and protein from plant (i.e., the substantially pure carmine) and a diluent, carrier or excipient which may be naturally occurring such as water.
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in claims 2-8 and 12, the answer is no.  There is not a practical application of the law of nature. 
Lastly, step 2B asks if the claim recites additional elements that amount to “significantly more” than the judicial exception.  Asked another way, do the claims recite anything additional demonstrating that the recited composition provides an inventive concept?  Here, again, the answer is no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use of a natural product (i.e., for use in personal care products) does not amount to significantly more than the judicial exception. Carmin protein is a natural protein extracted from Safflower (Carthamus tinctorius) seeds and the recitation of a carrier or diluent encompasses natural products such as water. Applicants have amended the claim to recite diluent carrier or excipient selected from the group consisting of emollients, moisturizers, pH-modifying agents, viscosity modifying agents, surfactants and active agents that are not endogenously present in Carthamus however, these do not exclude naturally occurring ingredients and the 101 rejection is  not whether they occur together in nature (i.e., endogenously present). .As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception. The claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. The components recited in the rejected claims do not chemically react with one another or otherwise combine together in a particular way that creates a structural difference than what exists in nature. The test is not if said ingredients are all found combined in nature but rather if they are a naturally occurring ingredient. Each naturally occurring product would still be structurally identical to what exists in nature-unless the specific combinations of natural products interacted and chemically produced a materially different chemical property (e.g., the mixture of sulfur, charcoal and potassium nitrate in specific proportion interacted to produce gunpowder with its new chemical explosive property that was not present in either sulfur charcoal or potassium nitrate). In the instant case each naturally occurring product would still be structurally identical to what exists in nature. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 12 are  rejected under 35 U.S.C. 103 as being unpatentable over Xavier et al. (US 2013/0319449), Tang (US 2011/0287478), Prakash et al. “Effect of Acidic pH on the Protein Carmin from Safflower Seed (Carthamus tinctorius)”, Prakash et al. “Homology in Oilseed proteins”, and  Using Proteins to Impart Conditioning Benefits to Hair (January 2014).
Xavier et al. (US 2013/0319449) (hereinafter Xavier et al.) disclose a topically applied hair care composition (i.e., personal care) containing 1 to 80 w/w % of one or more proteins that may be obtained from safflower (claim 1). Thus, one protein may be contained. Instant Claim 3 recites the carmin protein comprises less than about 40 % w/w of other seed proteins. Less than about 40 could be none and thus the disclosure of one protein (i.e., Safflower) of Xavier meets this limitation. Safflower is also known as Carthamus tinctorius. 1-80 % is a range that overlaps with 0.5 to 10 %. The composition may comprise a cosmetically acceptable base which is aqueous (i.e., water as carrier) (para 0034). Table 2 discloses formulations may include PPG-28-Buteth-35 (i.e., excipient) as a known hair conditioning agent (i.e., moisturizer), surfactant and emulsifying agent. Xavier disclose inclusion of glycerin (para 0033 and phase II treatment page 10 and claim 7). Phase III also includes excipients and is a conditioner where excipients include known hair conditioning agents such as polyqaternium-10 which is known in the art as conditioning agent. The compositions further comprise glycerin (claim 7). The post treatment phase lock in the hair builder ingredients and is done so by application of a composition that forms a barrier over the external surface of the cuticle (para 0041).Xavier disclose the composition do not damage the cuticle (para 0021). Xavier et al. disclose the enhanced crosslinking tends to "lock in" or trap beneficial ingredients under the cuticle, thus achieving a long term effect that persists through several shampoo and rinse cycles (para 0018). Thus, protecting the cuticle. 
Xavier et al. does not disclose “substantially pure” carmin protein. It is noted that the instant specification discloses “substantially pure” refers to a preparation or extract wherein at least about form about 45 w/w to about 95 % w/w of the preparation exhibits a single type of protein. 
	Tang (US 2011/0287478) (hereinafter Tang) discloses protein concentrates and protein isolates (abstract) are useful as a cosmetic ingredient (para 0512). Oilseed protein isolate may comprise safflower seed protein isolate (para 0502). Tang discloses in an embodiment there is a protein isolate having protein content of at least 90 % protein comprising a first protein fraction comprising between 10 % and 40 % 2S protein and a second protein fraction comprising between 30 % and 70 % 12S protein (para 0326-0328). 30-77 % overlaps with 45-90 %.
	Tang does not disclose the safflower protein is carmin. 
	Prakash et al. “Effect of Acidic pH on the Protein Carmin from Safflower Seed (Carthamus tinctorius) (hereinafter Prakash et al.) disclose safflower seed consists predominantly of one major protein fraction, sedimentation coefficient 12S, and three other components of sedimentation 2S, 7S, and 17S. The major protein fraction (12S) is termed carmin and constitutes nearly 65 % of the total protein content (introduction paragraph). 65 % 12S overlaps with the claimed 45-95 %.
Prakash et al. “Homology in Oilseed proteins” (hereinafter Prakash et al. 2) disclose that in many properties there seems to be considerable homology between the high molecular weight of various oilseeds (discussion on page 1212). The globular shape and high molecular weight would facilitate dense packing of these proteins in the cells (page 1213).  Prakash et al. disclose carmin is a high molecular weight protein (see molecular weight and subunit page 1208 and Table 6).
“Using Proteins to Impart Conditioning Benefits to Hair” (hereinafter Protein reference) disclose that high molecular weight proteins have film forming attributes that can repair and protect the cuticle (3rd paragraph). 	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the 12S fragment of Tang be carmin and the safflower seed protein of Xavier be substantially pure carmin. One would have been motivated to do so because carmin is a high molecular weight protein and high molecular weight proteins have film forming attributes that can repair and protect the cuticle. 

6.	Claims 1 and 6  are  rejected under 35 U.S.C. 103 as being unpatentable over Xavier et al. (US 2013/0319449), Tang (US 2011/0287478), Prakash et al. “Effect of Acidic pH on the Protein Carmin from Safflower Seed (Carthamus tinctorius)”, Prakash et al. “Homology in Oilseed proteins”, and  Using Proteins to Impart Conditioning Benefits to Hair (January 2014)  as applied to claims  1-3, 5, and 12 above, and further in view of Lee et al. “Chemical composition and oxidative  stability of safflower oil prepared from safflower seed roasted with different temperatures” and Johnson (US 20150150782).
The modified Xavier has been discussed supra and does not disclose the carmin protein extract is an extract comprising from about 5% to about 50% endogenous Carthamus plant oils. 
 Lee et al. “Chemical composition and oxidative  stability of safflower oil prepared from safflower seed roasted with different temperatures” disclose that linoleic acid is the main component of safflower seed oil (abstract). 
Lee et al. does not disclose amounts of endogenous Carthamus plant oils. Johnson (US 20150150782) (hereinafter Johnson) disclose hair care composition that contains conditioning agent which may be linoleic acid  which is present from about .001 wt  % to about 20 wt % (abstract, para 0079 and 0081). With regards to the source of the plant oils it is noted that the source in which the oil is derived is given little patentable weight to a composition. However, safflower seed oil is disclosed as containing linoleic acid and hair care compositions contain linoleic acid as conditioning agent and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to have other oils such as linoleic acid present in the carmin protein extract from safflower seed for the purpose of conditioning hair. 

RESPONSE TO ARGUMENTS
7.	Applicants’ arguments have been fully considered and are not persuasive. Applicants argue that it is highly desirable to include natural ingredients in personal care formulations. Applicants argue that the amended claim formulation does not occur in nature and would not exist by means other than human intervention. Applicants argue that the combination of a Carthamus extract containing the carmin protein and at least one diluent, carrier or excipient wherein said diluent, carrier or excipient is selected from the group consisting of emollients, moisturizers, pH-modifying agents, viscosity modifying agents, surfactants and active agents does provide an inventive concept. Formulations comprising 0.5 % w/w of the extract as well as diluents, carriers and excipients selected from the recited groups do provide a formulation that has superior and unexpected properties to similar formulations without the carmin protein. 
	In response, the Examiner respectfully submits that the claim amendment comprising at least 0.5 % w/w of the carmin protein or carthamus extract, wherein said diluent carrier or excipient is selected from the group consisting of emollients, moisturizers, pH-modifying agents, viscosity modifying agents, surfactants and active agents that are not endogenously present in Carthamus is  not sufficient to overcome the 101 rejection because it is not required that the natural ingredients are endogenous  to carthamus. The claim as a whole recites naturally occurring ingredients with no evidence of synergy or that any of the properties are altered from their naturally occurring counterpart. Each naturally occurring product would still be structurally identical to what exists in nature-unless the specific combinations of natural products interacted and chemically produced a materially different chemical property (e.g., the mixture of sulfur, charcoal and potassium nitrate in specific proportion interacted to produce gunpowder with its new chemical explosive property that was not present in either sulfur charcoal or potassium nitrate). In the instant case each naturally occurring product would still be structurally identical to what exists in nature. 
The Examiner maintains the position that Applicants can overcome the 101 rejection by incorporation of a non-naturally occurring synthetic ingredient. 
	Applicants argue that carmin has advantageous properties making it suitable for personal care formulations. These properties of carmin were not disclosed or suggested in any of the cited references. Applicants have demonstrated formulations containing the carmin protein have superior and unexpected properties than formulations without carmin. Shampoo and conditioner formulations comprising 0.5 % w/w carmin showed significantly higher levels of protection against chemical damage than formulations without carmin. 
In response, the Examiner respectfully submits that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). Xavier et al. disclose compositions for enhancing the structure of hair fibers where one or more proteins are taught that include safflower. Applicants results demonstrate compositions that have carmin protein versus. ones that do not and Xavier et al. disclose compositions that can contain the protein from Safflower which is inclusive of carmin. It is noted that the claims are not commensurate in scope with the Examples (e.g., Ex. 13 of the specification). These are specific compositions that are not commensurate with claim 1. For example, Ex. 13 contains shea butter and claim 1 recites inclusion of carmin in any personal care compositions of which the scope has not been demonstrated by the Examples. Example 16 demonstrates the composition containing 0.5 % carmin protein had slightly less product/texture feel rating than the one with no carmin. Regarding Example 17, the overall hair feel of the carmin protein containing formulation was equal to the overall hair feel of the one containing no carmin protein. The unexpected results are not found persuasive because the claims are not commensurate in scope with the Examples and further, the prior art teaches inclusion of carmin proteins, Additionally, some results are not markedly improved with the carmin protein versus the non carmin protein containing formulations such as the product/texture feel and overall hair feel. 



CONCLUSION
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner Art Unit 1615